Citation Nr: 1037948	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for compensation under 38 U.S.C.A. § 1151 for a chest 
condition, claimed as a misaligned sternum secondary to coronary 
artery bypass graft and mass removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1973 to 
April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen a previously denied claim for compensation pursuant to 38 
U.S.C.A. § 1151 for a chest condition, claimed as a misaligned 
sternum secondary to coronary artery bypass graft and mass 
removal, has been received.  Accordingly, the Board is granting 
this aspect of the Veteran's appeal.  The underlying issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a 
chest condition, claimed as misaligned sternum secondary to 
coronary artery bypass graft and mass removal, is addressed in 
the REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  

Earlier in September 2010, the Veteran, through his 
representative, filed a motion to advance his case on the docket 
due to financial hardship.  The Board grants the Veteran's 
request.  Accordingly, the Veteran's appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  By an unappealed September 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a chest condition, claimed as a misaligned 
sternum secondary to coronary artery bypass graft and mass 
removal.  

2.  Evidence received after the September 2003 action denial of § 
1151 benefits for a chest condition, claimed as a misaligned 
sternum secondary to coronary artery bypass graft and mass 
removal, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating this issue.


CONCLUSIONS OF LAW

1.  The RO's September 2003 denial of the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a chest 
condition, claimed as a misaligned sternum secondary to coronary 
artery bypass graft and mass removal, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

2.  Evidence received since the final September 2003 rating 
decision is new and material, and, the claim for compensation 
under 38 U.S.C.A. § 1151 for a chest condition, claimed as a 
misaligned sternum secondary to coronary artery bypass graft and 
mass removal, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for compensation under 38 U.S.C.A. § 
1151 for a chest condition, claimed as a misaligned sternum 
secondary to coronary artery bypass graft and mass removal, no 
further discussion of these VCAA requirements is required with 
respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Merits of the New & Material Claim

The Veteran was denied compensation under 38 U.S.C.A. § 1151 in 
September 2003 because the evidence did not show a clinical 
diagnosis for the claimed condition.  Notice of the denial was 
sent to the Veteran one week in September 2003.  The Veteran did 
not appeal that denial.  Later, in June 2006, however, he applied 
to have his claim reopened.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2009); 38 C.F.R. §§ 19.129, 19.192 
(1994).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the September 2003 
rating decision consisted of the Veteran's VA treatment records 
dated from April 2000 to January 2001, including those from his 
quadruple coronary artery bypass surgery in May 2000.  According 
to these reports, his post-operative course was reported to be 
largely uncomplicated.  A record dated in June 2000 shows that 
the Veteran complained of residual pain in the sternal area.  A 
January 2001 record shows that he had an unstable sternum.

Accordingly, at the time of the initial denial of the Veteran's 
§ 1151 claim in September 2003, the claims folder contained no 
competent evidence of a diagnosed disability, or of 
complications, resulting from the surgery.  Thus, the RO, in 
September 2003, denied the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a chest condition, claimed as a 
misaligned sternum secondary to coronary artery bypass graft and 
mass removal.  The Veteran did not appeal the RO's decision, and 
the denial became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

The relevant evidence received since the September 2003 denial 
consists of VA treatment records dated through June 2005, private 
treatment records dated through March 2007, a February 2008 
letter from M.P., M.D., and a copy of the Social Security 
Administration (SSA) decision awarding the Veteran benefits due 
to coronary artery disease.  The treatment records show that the 
Veteran has nonunion of his sternum.  A VA record dated in 
October 2000 indicated that the Veteran's sternum might have 
needed to be rewired.  The SSA decision references a sworn 
statement from Dr. M.P. dated in February 2001 that indicated 
that the Veteran's VA physician was not recommending surgical 
intervention with respect to the nonunion of the sternum because 
of a cardiac risk in the Veteran.  Dr. M.P.'s February 2008 
letter indicates that the Veteran's persistent, severe, and 
disabling pain was due to his cardiovascular surgery that 
resulted in a nonunion of his sternum (breast bone).

This newly received evidence relates to an unestablished fact 
necessary to reopen the previously denied claim of compensation 
under 38 U.S.C.A. § 1151 for a chest condition-namely, evidence 
of nonunion of the sternum.  As the additional evidence received 
since the prior final denial of the Veteran's § 1151 claim in 
September 2003 now reflects competent evidence of possible 
complications resulting from the VA surgery, the Board finds that 
such additional evidence is both new and material.  Accordingly, 
the Board grants the Veteran's application to reopen this 
previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for 
compensation under 38 U.S.C.A. § 1151 for a chest condition, 
claimed as a misaligned sternum secondary to coronary artery 
bypass graft and mass removal, having been received, the appeal 
is granted to this extent.  


REMAND

Because the Veteran is receiving benefits from SSA, and the SSA 
decision references potentially relevant evidence to the issue on 
appeal, the Board finds that a remand is necessary to obtain the 
Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-370 (1992) (where VA has actual notice of the existence 
of records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA).

In order to warrant compensation under 38 U.S.C.A. § 1151, the 
Veteran must demonstrate that the VA treatment in question 
resulted in an additional disability and that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, or 
program has stopped.  VA considers each involved body part or 
system separately.  38 C.F.R. § 3.361(b) (2009).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  To 
meet causation requirements based on additional disability, the 
evidence must show that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or death 
was an event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, treatment, 
or examination caused the Veteran's additional disability and VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or VA furnished such VA care, 
treatment, or examination without the Veteran's informed consent.  
38 C.F.R. § 3.361(c), (d) (2009).

The Veteran contends that he has an additional disability (to 
include a chest condition) that is the result of quadruple 
coronary artery bypass surgery performed by VA in May 2000.  
Available evidence indicates that he was diagnosed with nonunion 
of the sternum with symptoms of pain and restricted movement 
following the surgery.  No medical opinion has been obtained to 
determine if this condition is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in performing the May 2000 
surgery, or that the proximate cause of the additional disability 
was an event that was not reasonably foreseeable.  Accordingly, 
the Board finds that a VA examination is necessary to address 
these questions.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr 
v. Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of the 
underlying medical records considered in 
reaching the decision involving the 
Veteran.  All such available documents 
should be associated with the claims 
folder.  All attempts to obtain these 
records should be documented in the claims 
folder.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran should be notified in writing.  

2.  Accord the Veteran an appropriate VA 
examination pertaining to his claimed 
chest condition.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically identify that 
he or she has reviewed the claims file and 
medical records.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examining the Veteran and reviewing the 
claims file, the examiner should provide 
an opinion as to the following:

a)  Is it as likely as not that the 
Veteran sustained an additional 
disability as a result of quadruple 
bypass surgery that he underwent at 
the Ann Arbor, Michigan VA Medical 
Center (VAMC) in May 2000?  If so, 
what is the additional disability?  
In determining whether the Veteran 
has an additional disability, it is 
necessary to compare the Veteran's 
condition immediately prior to the 
surgery in question to his condition 
immediately following that surgery.
	
b)  If there is an additional 
disability, offer an opinion as to 
whether or not it is more likely than 
not (greater than 50 percent 
probability), less likely than not 
(less than 50 percent probability), 
or as likely as not (50 percent 
probability) that any such additional 
disability is due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of VA 
in performing the surgery in 
question.

c)  If there is an additional 
disability, also offer an opinion as 
to whether it is more likely than not 
(greater than 50 percent 
probability), less likely than not 
(less than 50 percent probability), 
or as likely as not (50 percent 
probability) that any such additional 
disability was due to an event not 
reasonably foreseeable.  The event 
need not be completely unforeseeable 
or unimaginable but must be one that 
a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided.
      
A complete rationale should be provided 
for all opinions expressed.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, shall result in a 
denial.  See 38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, adjudicate 
the claim for compensation under 38 
U.S.C.A. § 1151 for a chest condition, 
claimed as a misaligned sternum secondary 
to coronary artery bypass graft and mass 
removal, in light of all information and 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


